Order entered November 1, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-01207-CV

      LORENA GOMEZ DE GONZALEZ BARRERA A/K/A LORENA TASSINARI
                   GONZALEZ BARRERA, APPELLANT

                                                V.

                       EDUARDO LIVAS-CANTU, ET AL., APPELLEES

                             On Appeal from the Probate Court No. 3
                                      Dallas County, Texas
                              Trial Court Cause No. PR-15-02808-1

                                            ORDER
           The reporter’s record in this appeal has not been filed.   As appellant’s docketing

statement reflects the record has been requested and payment arrangements have been made, we

ORDER Jackie A. Galindo, Official Court Reporter for Probate Court No. 1, to file the record

no later than December 2, 2019.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Galindo and the

parties.

                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE